Exhibit [f8k_nulf102417.htm]  10.1 [f8k_nulf102417.htm]

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (the "Agreement") is entered into
effective as of the 24th day of October, 2017 by and between Duplitrans, Inc., a
Texas corporation ("DUPLITRANS"), and NuLife Sciences, Inc., a Nevada
corporation ("NULIFE"), and collectively referred to hereinafter as the
"Parties" or individually as a "Party."

 

WHEREAS, NULIFE entered into that certain Asset Purchase Agreement with GandTex
LLC, a Texas limited liability company ("GANDTEX") on October 3, 2016 to acquire
all of its assets and specifically its interests in certain patents and licenses
to the Gandy processes, patents and other intellectual property; the acquisition
of the assets closed on January 29, 2017 (the "Closing");

 

WHEREAS, NULIFE discovered several months later that DUPLITRANS was the actual
owner an essential license to one of the GANDTEX patent, and therefore on July
27, 2017 DUPLITRANS, NULIFE and/or GANDTEX entered into various agreements
including: that certain Addendum to the Asset Purchase Agreement, Royalty
Agreement, Indemnity Agreement, Settlement Agreement, and Lock-Up Agreement for
the purpose of transferring the benefit of the Asset Purchase Agreement from
GANDTEX to DUPLITRANS with additional royalty benefits;

 

WHEREAS, the Parties desire to reverse this transaction in its entirety and
return all of the assets to DUPLITRANS and GANDTEX as reflected herein, in
consideration for the return of the Ten Million shares of Series B Preferred
shares of NULIFE and the cancellation of the Royalty Agreement;

 

WHEREAS, the patents will be assigned to GANDTEX in accordance with a separate
settlement and release agreement between NULIFE and GANDTEX;

 

WHEREAS, NULIFE desires to assign any of its license agreement rights back to
DUPLITRANS using the attached Assignment Agreement attached as "Exhibit A"
including all trade secrets, intellectual property, data, test results,
technology, scientific information, or other relevant information regarding the
transplant research and development, and to return that certain equipment to
DUPLITRANS as detailed in "Exhibit C" attached herewith;

 

WHEREAS, NULIFE is not continuing its transplant research and has decided to
cease any and all operations that include the Assets and patents described
herein;

 

WHEREAS, NULIFE desires to provide further consideration of 2 million shares of
common stock of NULIFE as further consideration to DUPLITRANS; and

 

WHEREAS, each Party hereto desires to release the other Party from any and all
claims such Party may have against the other Party.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1.            Settlement Consideration. NULIFE will transfer and assign to
DUPLITRANS the license it owns in the GANDTEX patents, all trade secrets,
intellectual property, data, test results, technology, scientific information,
or other material information (the "Assets") it owns regarding the transplant
research and development that it received and developed from DUPLITRANS and
GANDTEX pursuant to that certain Asset Purchase Agreement dated October 3, 2016
and the Addendum to the Asset Purchase Agreement dated July 27, 2017, and issue
DUPLITRANS two million (2,000,000) shares of common stock of NULIFE properly
issued and delivered within 30 days of this agreement, as full and complete
satisfaction of any consideration owed to DUPLITRANS and transfer the Assets
back with an Assignment Agreement attached as "Exhibit A". DUPLITRANS shall
transfer and release ten million (10,000,000) shares of Series B Preferred Stock
of NULIFE and release NULIFE of any and all royalty obligations as detailed in
that certain Royalty Agreement dated July 27, 2017 as full and complete
satisfaction of any consideration owed to NULIFE and transfer this stock
consideration with a duly executed Stock Power attached as "Exhibit B". NULIFE
hereby terminates any licenses or ownership claims to the Assets it acquired
from GANDTEX and DUPLITRANS. Furthermore, NULIFE will transfer the patents it
acquired in the October 3, 2016 Asset Purchase Agreement to GANDTEX as detailed
in that certain settlement and release agreement between NULIFE and GANDTEX.

 

 

 

 

2.                   Acknowledgment of Full Consideration. DUPLITRANS
acknowledges that the consideration provided in Section 1 above constitutes full
and complete payment and other entitlements of DUPLITRANS in connection with
past dealings with NULIFE and any and all other claims DUPLITRANS may have
against NULIFE. NULIFE acknowledges that the consideration provided in Section 1
above constitutes full and complete payment and other entitlements of NULIFE in
connection with past dealings with DUPLITRANS and any and all other claims
NULIFE may have against DUPLITRANS. The Parties may continue to associate with
each other after this Agreement is executed.

 

3.                  Release of Claims. In consideration of and conditioned upon
the receipt of all of the consideration received by DUPLITRANS pursuant to this
Agreement, DUPLITRANS, on behalf of itself and each of its partners, affiliates,
associates, attorneys, agents, representatives, predecessors, successors, and
assigns, past, present, and future, hereby releases and forever discharges
NULIFE and each of its partners, affiliates, associates, officers, directors,
shareholders, employees, attorneys, accountants, insurers, agents,
representatives, predecessors, successors, and assigns, past, present, and
future, whether in their incorporeal, individual, or professional capacities,
from any and all legal claims, demands, liens, agreements, contracts, covenants,
actions, suits, causes of action, administrative complaints, obligations,
controversies, debts, costs, expenses, damages, judgments, claims for equity,
claims for client equity or fees, orders, and liabilities of whatever kind or
nature in law, equity, or otherwise, whether now known or unknown, suspected or
unsuspected, concealed or hidden, of any kind or nature whatsoever, which have
ever existed or may have existed, or which do exist or which hereafter can,
shall, or may exist arising out of any matter, cause, fact, thing, act, or
omission whatsoever, occurring or existing at any time prior to and including
the date of this Agreement.

 

Reciprocally, in consideration of and conditioned upon the receipt of all of the
consideration received by NULIFE pursuant to this Agreement, NULIFE, on behalf
of itself and each of its partners, affiliates, associates, officers, directors,
shareholders, employees, attorneys, accountants, insurers, agents,
representatives, predecessors, successors, and assigns, past, present, and
future, hereby releases and forever discharges DUPLITRANS and each of its
partners, affiliates, associates, attorneys, agents, representatives,
predecessors, successors, and assigns, past, present, and future, from any and
all legal claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders, and liabilities of whatever kind or nature in law,
equity, or otherwise, whether now known or unknown, suspected or unsuspected,
concealed or hidden, of any kind or nature whatsoever, which have ever existed
or may have existed, or which do exist or which hereafter can, shall, or may
exist arising out of any matter, cause, fact, thing, act, or omission
whatsoever, occurring or existing at any time prior to and including the date of
this Agreement.

 

4.                   Non-Assignment of Claims. Each Party represents and
warrants that he or it has not assigned or transferred or attempted to assign or
transfer to anyone any right, suit, demand, action, or cause of action based
upon or arising out of or pertaining to or concerning or connected with any of
the matters or things released herein. Each Party shall indemnify and hold
harmless the other Party from and against any and all actions or causes of
action based upon or arising in connection with any such assignment or transfer
or any attempted assignment or transfer or any such action or other matter.

 

5.                  Indemnity. NULIFE hereby agrees to indemnify and hold
harmless DUPLITRANS, its agents, representatives, employees, partners and
independent contractors for any losses, damages or expenses that may be incurred
by DUPLITRANS as a result of any breach by NULIFE of any covenant, agreement,
representation or warranty made hereunder or any other loss, damage or expenses
incurred by DUPLITRANS resulting from the acts or actions of NULIFE hereunder.
Reciprocally, DUPLITRANS hereby agrees to indemnify and hold harmless NULIFE,
its agents, representatives, employees, partners and independent contractors for
any losses, damages or expenses that may be incurred by NULIFE as a result of
any breach by DUPLITRANS of any covenant, agreement, representation or warranty
made hereunder or any other loss, damage or expenses incurred by NULIFE
resulting from the acts or actions of DUPLITRANS hereunder.

 

6.                   Post-Settlement Actions. The Parties desire to provide for
an amicable settlement and, accordingly, agree that after the date hereof they
shall not do anything to disparage or impair the business or business reputation
of the other Party.

 

 

 

 

 

7.                   Further Assurances. The Parties intend this Agreement to be
a complete and final settlement of all matters between them. Accordingly, each
Party agrees to execute such further documents and to take such further actions
as may be necessary or desirable to finally and fully settle all matters which
have arisen or which may subsequently arise between them.

 

8.                   Notices. Any notice required hereunder to be given by
either Party shall be in writing and shall be delivered personally or sent by
certified or registered mail, postage prepaid, or by private courier, with
written verification of delivery, or by facsimile transmission to the other
Party to the address or telephone number set forth below or to such other
address or telephone number as either Party may designate from time to time
according to this provision. A notice delivered personally shall be effective
upon receipt. A notice sent by facsimile transmission shall be effective twenty
four hours after the dispatch thereof A notice delivered by mail or by private
courier shall be effective on the third day after the day of mailing.

 

9.                   Severability. If any provision of this Agreement is found
to be unenforceable by a court of competent jurisdiction, the remaining
provisions shall nevertheless remain in full force and effect.

 

10.                Entire Agreement. This Agreement constitutes the full and
complete understanding of the Parties hereto with respect to the subject matter
covered herein and supersedes all prior oral or written understandings and
agreements with respect thereto. No modification or amendment to this Agreement
shall be effective unless it is contained in a written document that is signed
by both Parties.

 

11.                Governing Law. This Agreement shall be governed and construed
in accordance with the laws of Nevada. The Parties further agree that proper
venue and jurisdiction for any dispute under this Agreement shall lie with the
courts located in Nevada.

 

IN WITNESS WHEREOF, the Parties have each signed this Agreement either
personally or by its duly authorized representative to be effective as of the
date first given above.

 

Duplitrans, Inc.

 

By: ____________________

 

Its: ____________________

 

NuLife Sciences, Inc.

 

By: ____________________

 

Its: ____________________

 

Acknowledged and Accepted by:

GandTexLLC

 

By: __________________

 

Its: ________________

